1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
      ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                  UNITED STATES DISTRICT COURT
9                                           DISTRICT OF NEVADA
10    DEUTSCHE BANK NATIONAL TRUST                          Case No.: 3:19-cv-00468-MMD-WGC
      COMPANY, AS INDENTURE TRUSTEE
11    FOR AMERICAN HOME MORTGAGE                             STIPULATION AND ORDER
      INVESTMENT TRUST 2007-2,                               EXTENDING DEFENDANT
12                                                           FIDELITY NATIONAL TITLE
                               Plaintiff,                    INSURANCE COMPANY’S TIME TO
13                                                           RESPOND TO COMPLAINT
                        vs.
14                                                                       (First Request)
      FIDELITY NATIONAL TITLE
15    INSURANCE COMPANY, et al.
16                             Defendants.
17              Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee for American
18   Home Mortgage Investment Trust 2007-2 (“Deutsche”) and defendant Fidelity National Title
19   Insurance Company (“Fidelity”), by and through their counsel of record, hereby stipulate as
20   follows:
21              WHEREAS, Deutsche filed its complaint in this matter on August 9, 2019 (ECF No. 1);
22              WHEREAS, Deutsche served the complaint upon Defendants on September 25, 2019;
23              WHEREAS, Fidelity’s response to the complaint is due October 16, 2019;
24              WHEREAS, Deutsche has agreed to extend Fidelity’s time to respond to the complaint to
25   October 30, 2019; and
26              WHEREAS, this is the first stipulation for an extension of Fidelity’s time to respond to
27   the complaint.
28

                                                        1
     515027.1
1               Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
2    and agree as follows:
3               1. Defendants shall file their response to the complaint on or before October 30, 2019.
4               2. Defendants intend to preserve their right and do not expressly waive any and all
5                  defenses listed in Fed. R. Civ. P. 12(b), including with respect to whether they are
6                  subject to personal jurisdiction in this forum.

7
     Dated this 15th day of October 2019              EARLY SULLIVAN WRIGHT
8                                                      GIZER & McRAE LLP

9                                                          /s/--Kevin S. Sinclair
                                                    By:
10                                                  Kevin S. Sinclair, Esq.
                                                    Nevada Bar No. 12277
11                                                  Sophia S. Lau, Esq.
                                                    Nevada Bar No. 13365
12                                                  8716 Spanish Ridge Avenue, Suite 105
                                                    Las Vegas, Nevada 89148
13
                                                    Attorneys for Fidelity National Title Insurance
14                                                  Company

15   Dated this 15th day of October 2019              WRIGHT, FINLAY & ZAK, LLP

16                                                       /s/--Lindsay D. Robbins

17                                                  By:
                                                    Matthew S. Carter, Esq.
18                                                  Nevada Bar No. 9524
                                                    Lindsay D. Robbins, Esq.
19                                                  Nevada Bar No. 13474
                                                    7785 W. Sahara Ave., Suite 200
20                                                  Las Vegas, NV 89117

21                                                  Deutsche Bank National Trust Company, as Indenture
                                                    Trustee for American Home Mortgage Investment
22                                                  Trust 2007-2

23                                                    ORDER

24                                                  IT IS SO ORDERED:

25
     Dated: October 16, 2019                              By:
26
                                                                WILLIAM G. COBB
                                                                U.S. MAGISTRATE JUDGE
27

28

                                                          2
     515027.1
